UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DEUTSCHE BANK CASH ACCOUNT
 PENSION PLAN, et al.,
                       Plaintiffs,                                    19-CV-2400 (JPO)

                     -v-                                                  ORDER

 ORANGE BANK AND TRUST
 COMPANY, et al.,
                    Defendants.


J. PAUL OETKEN, District Judge:

       On December 20, 2019, the parties filed a status letter indicating that a settlement in this

case would be finalized by mid-January. (Dkt. No. 42.) There has been no further

communication with the Court.

       Accordingly, the parties are directed to (1) file a letter concerning the status of the case or

(2) file a stipulation of dismissal on or before February 17, 2020.

       SO ORDERED.

Dated: February 3, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
